 



Exhibit 10.2

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
March 15, 2005 (the “Effective Date”), by and between Nextel Communications,
Inc., a Delaware corporation (the “Company”), and William G. Arendt (the
“Executive”).

WITNESSETH:

     WHEREAS, the Executive serves the Company as its Senior Vice President and
Controller;

     WHEREAS, the Executive and the Company are parties to a Nextel
Confidentiality Agreement dated May 10, 1997 (the “Confidentiality Agreement”);

     WHEREAS, the Executive and the Company desire to enter into this employment
agreement; and

     NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive agree as follows:

     1.     Employment.

            (a)     The Company will continue to employ the Executive and the
Executive will continue to be employed by the Company upon the terms and
conditions set forth herein.

            (b)     The employment relationship between the Company and the
Executive shall be governed by the general employment policies and practices of
the Company, including without limitation, those relating to the Company’s Code
of Corporate Conduct, confidential information and avoidance of conflicts,
except that when the terms of this Agreement differ from or are in conflict with
the Company’s general employment policies or practices, this Agreement shall
control.

     2.     Term. Subject to termination under Section 9, the Executive’s
employment shall be for an initial term of thirty-six (36) months commencing on
the Effective Date and shall continue through the third anniversary of the
Effective Date (the “Employment Term”); provided, however, that at the end of
the initial Employment Term and on each succeeding anniversary of the Effective
Date, the Employment Term will be automatically extended by an additional twelve
(12) months, unless not less than twelve (12) months prior to the end of the
initial Employment Term or any such succeeding anniversary date either the
Executive or the Company has given the other written notice of nonrenewal.

     3.     Position and Duties of the Executive.

            (a)      The Executive shall serve as the Senior Vice President and
Controller of the Company or in a comparable financial management position, and
agrees to serve as an officer and/or agrees to be an employee of any Subsidiary
as may be requested from time to time by the Board of Directors of the Company
(the “Board”), any committee or person delegated by the

 



--------------------------------------------------------------------------------



 



Board or the Chief Executive Officer of the Company (the “Chief Executive
Officer”). The Executive shall perform such duties as may be delineated in the
By-laws of the Company, and such other duties commensurate with the Executive’s
title and position, as may be assigned to the Executive from time to time by the
Chief Executive Officer or such other officer of the Company as may be
designated by the Chief Executive Officer. For purposes of this Agreement,
“Subsidiary” shall mean any entity, corporation, partnership (general or
limited), limited liability company, entity, firm, business organization,
enterprise, association or joint venture in which the Company directly or
indirectly controls ten percent (10%) or more of the voting interest.

            (b)     Throughout the Employment Term, the Executive shall, except
as may from time to time be otherwise agreed in writing by the Company and
during reasonable vacations as set forth in Section 7 hereof and authorized
leave, devote his best efforts, full attention and energies during his normal
working time to the business of the Company, any duties as may be delineated in
the Company’s By-laws for the Executive’s position and title and such other
related duties and responsibilities as may from time to time be reasonably
prescribed by the Board, any committee or person delegated by the Board, or the
Chief Executive Officer, in each case, within the framework of the Company’s
policies and objectives.

            (c)     Throughout the Employment Term and provided that such
activities do not contravene the provisions of Section 3(a) or Sections 10, 11,
12 and 13 hereof and provided further the Executive does not engage in any other
substantial business activity for gain, profit or other pecuniary advantage
which materially interferes with the performance of his duties hereunder, the
Executive may participate in any governmental, educational, charitable or other
community affairs and serve as a member of the governing board of any such
organization or of up to three (3) private or public for profit companies,
subject in each case to the prior approval of the Chief Executive Officer. The
Executive may retain all fees and other compensation from any such service, and
the Company shall not reduce his compensation by the amount of such fees.

     4.     Compensation.

            (a)     Base Salary. During the Employment Term the Company shall
pay to the Executive a base salary of not less than his base salary as of the
Effective Date (the “Base Salary”), payable at the times and in the manner
consistent with the Company’s general policies regarding compensation of senior
executive employees. The Base Salary will be reviewed not less than annually by
the Chief Executive Officer and may be increased (but not decreased) in the
Chief Executive Officer’s sole discretion. The Executive’s position shall be
classified as pay grade EX3 or better (as adjusted for any changes to the
Company’s system of classifying employees by salary grade level implemented
subsequent to the Effective Date).

            (b)     Incentive Compensation.

         (i)     The Executive will continue to be eligible to participate in
any short-term and long-term incentive compensation plans, annual bonus plans
and such other management incentive programs or arrangements of the Company
approved by the Board that are generally available to the Company’s senior
executives, including, but not limited to, (i) the Nextel Communications, Inc.
Long-Term Performance Plan effective January 1, 2004, or any successor plan,

2



--------------------------------------------------------------------------------



 



program, agreement or arrangement (the “LTPP”) and (ii) the Nextel
Communications, Inc. Cash Compensation Deferral Plan, each as may be amended
from time to time.

         (ii)      Annual Performance Bonus. During the Employment Term, the
Executive shall be entitled to participate in an annual bonus plan (the “Bonus
Plan”), with such opportunities as may be determined by the Chief Executive
Officer (“Target Bonuses”); provided, however, that effective for the bonus year
ending December 31, 2004, the Executive will participate in the Bonus Plan at a
Target Bonus opportunity of 50% of his Base Salary and shall be entitled to
receive full payment of any award under the Bonus Plan determined pursuant to
such Bonus Plan (a “Bonus Award”).

         (iii) Long-Term Performance Bonus. During the Employment Term, the
Executive shall be entitled to participate in the LTPP with such opportunities,
if any, as may be determined by the Chief Executive Officer (“LTPP Target Award
Opportunities”).

         (iv) Incentive bonuses, if earned, shall be paid when incentive
compensation is customarily paid to the Company’s senior executives in
accordance with the terms of the applicable plans, programs or arrangements.

         (v) Pursuant to the Company’s applicable incentive or bonus plans as in
effect from time to time, the Executive’s incentive compensation during the term
of this Agreement may be determined according to criteria intended to qualify
under Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”).

            (c)     Equity Compensation. The Executive shall continue to be
eligible to participate in such equity incentive compensation plans and programs
as the Company generally provides to its senior executives, including, but not
limited to, the Nextel Communications, Inc. Amended and Restated Incentive
Equity Plan (as amended and restated as of November 16, 2000), as may be further
amended from time to time, (the “Incentive Equity Plan”).

         (i)     Options. During the Employment Term, the Compensation Committee
of the Board (the “Compensation Committee”) may, in its sole discretion, grant
stock options to the Executive, which would be subject to the terms of the
respective option agreements evidencing such grants.

         (ii)     Deferred Shares. The Compensation Committee will award to the
Executive 60,000 Deferred Shares (as such term is defined in the Incentive
Equity Plan) of common stock of the Company, par value $.001 per share (“Common
Stock”), (the “Deferred Shares Award”) in three (3) tranches as follows: 20,000
Deferred Shares as of the Effective Date (the “Tranche 1 Shares”), 20,000
Deferred Shares as of the date of a Compensation Committee meeting in
February 2006 (the “Tranche 2 Shares”) and 20,000 Deferred Shares as of the date
of a Compensation Committee meeting in February 2007 (the “Tranche 3

3



--------------------------------------------------------------------------------



 



Shares”).Subject to the terms and conditions of the Deferred Shares Award
agreement evidencing each such Tranche, the Deferred Shares Award shall vest and
become nonforfeitable pursuant to the following schedule: one-third (1/3) of the
Tranche 1 Shares shall vest and become nonforfeitable on each of the first three
(3) anniversaries of the Effective Date, one-half (1/2) of the Tranche 2 Shares
shall vest and become nonforfeitable on each of the second and third
anniversaries of the Effective Date, and all of the Tranche 3 Shares shall vest
and become nonforfeitable on the third anniversary of the Effective Date;
provided, however, that in the event of a Change of Control (as defined in the
Incentive Equity Plan) of the Company, to the extent not awarded, the remaining
tranches of the Deferred Shares Award shall be awarded effective immediately
prior to the Change of Control and any unvested portions of each tranche of the
Deferred Shares Award shall immediately vest and become nonforfeitable upon the
Change of Control.

     5.     Benefits.

            (a)     During the Employment Term, the Company shall make available
to the Executive, subject to the terms and conditions of the applicable plans,
participation for the Executive and his eligible dependents in
(i) Company-sponsored group health, major medical, pension and profit sharing,
401(k) and employee welfare benefit plans, programs and arrangements (the
“Employee Plans”) and such other usual and customary benefits in which senior
executives of the Company participate from time to time, and (ii) such fringe
benefits and perquisites as may be made available to senior executives of the
Company as a group, including, but not limited to, long-term disability
insurance, life insurance coverage and the Nextel Communications, Inc. Change of
Control Retention Bonus and Severance Pay Plan, or any successor plan, program,
agreement or arrangement (the “Change of Control Plan”).

            (b)     The Executive acknowledges that the Company may change its
benefit programs from time to time which may result in certain benefit programs
being amended or terminated for its senior executives generally.

     6.     Expenses. The Company shall pay or reimburse the Executive for
reasonable and necessary business expenses incurred by the Executive in
connection with his duties on behalf of the Company in accordance with the
Company’s Travel and Expense Policy and any other of its expense policies
applicable to senior executives of the Company, following submission by the
Executive of reimbursement expense forms in a form consistent with such expense
policies.

     7.     Vacation. In addition to such holidays, sick leave, personal leave
and other paid leave as is allowed under the Company’s policies applicable to
senior executives generally, the Executive shall be entitled to twenty (20) days
of vacation per 12-month period and subject to the terms and conditions of the
Company’s vacation policy applicable to senior executives. The duration of such
vacations and the time or times when they shall be taken will be determined by
the Executive in consultation with the Company.

4



--------------------------------------------------------------------------------



 



     8.     Place of Performance. In connection with his employment by the
Company, the Executive shall be based at the principal executive offices of the
Company in the greater Washington, D.C. area, except for travel reasonably
required for Company business. If the Company relocates his place of work more
than 30 miles, the Executive shall relocate to a residence within 30 miles of
such relocated executive offices, subject, however, to reimbursement of the
Executive’s relocation expenses in accordance with the Company’s relocation
policy applicable to senior executives.

     9.     Termination.

            (a)     Termination by the Company for Cause or Resignation by the
Executive Without Good Reason. If, prior to the expiration of the Employment
Term, the Executive’s employment is terminated by the Company for Cause, as
defined in Section 9(d), or if the Executive resigns from his employment
hereunder without Good Reason, as defined in Section 9(f), the Executive shall
not be eligible to receive Base Salary or to participate in any Employee Plans
with respect to future periods after the date of such termination or resignation
except for the right to receive vested benefits under any Employee Plan in
accordance with the terms of such Employee Plan.

            (b)     Termination by the Company Without Cause or Resignation by
the Executive for Good Reason. If, prior to the expiration of the Employment
Term, the Executive’s employment is terminated by the Company without Cause or
the Executive terminates his employment hereunder for Good Reason, conditioned
upon the Executive delivering to the Company a release in a form reasonably
satisfactory to the Company with all periods for revocation expired,
notwithstanding any provision in the terms of any incentive compensation plan or
agreement to the contrary, in full satisfaction of the Executive’s rights and
any benefits the Executive might be entitled to under The Nextel Severance
Benefits Plan, or any successor plan, program, agreement or arrangement, the
Executive shall be entitled to:

         (i)     receive from the Company his Base Salary then in effect for the
greater of the remainder of the Employment Term or twenty-four (24) months (the
“Severance Period”), payable through periodic payments with the same frequency
as the Company’s payroll schedule following the termination of the Executive’s
employment;

         (ii)     continue participation in the Company’s health care, life and
long-term disability plans, substantially on the same basis that the Executive
participated in such health care, life and long-term disability plans prior to
the termination of his employment for the Severance Period; provided, however,
that benefits otherwise receivable by the Executive pursuant to this
Section 9(b)(ii) shall be applied against the maximum period of continuation
coverage provided under Section 4980B of the Code;

         (iii)     (A) receive full payment of the Bonus Award for the Company’s
fiscal year during which his termination of employment occurs, (B) receive full
payment of the Bonus Award for the next fiscal year following the fiscal year
during which his termination of employment occurs and (C) receive payment of a

5



--------------------------------------------------------------------------------



 



pro rata portion of the Bonus Award for the second year following the fiscal
year during which the Executive’s employment terminates (such pro rata formula
shall be determined based on the number of months of service provided by the
Executive during the fiscal year during which his termination of employment
occurs), which shall not be payable until the Compensation Committee has
determined that any incentive targets have been achieved and the subsequent
designated payout date has arrived;

         (iv)     receive either (A) a pro rata portion of any LTPP Target Award
Opportunity to which he would otherwise be entitled for the LTPP performance
period during which his termination of employment occurs (but not for any later
years) if such termination occurs during the first year of the two-year LTPP
performance period or (B) full payment of any LTPP Target Award Opportunity to
which he would otherwise be entitled for the LTPP performance period during
which his termination of employment occurs (but not for any later years) if such
termination occurs during the second year of the two-year LTPP performance
period, in each case, in accordance with the then existing terms of the LTPP,
which shall not be payable until the Compensation Committee has determined that
any incentive targets have been achieved and the subsequent designated payout
date has arrived;

         (v)     accelerated vesting of any unvested deferred shares, restricted
shares and stock options granted to the Executive which have not otherwise
vested and any vested stock options shall remain outstanding and exercisable for
twelve (12) months following the Executive’s termination of employment, and to
the extent not awarded, the remaining tranches of the Deferred Shares Award
shall be awarded effective immediately prior to the termination of the
Executive’s employment and any unvested portions of each tranche of the Deferred
Shares Award shall immediately vest and become nonforfeitable; and

         (vi)     receive outplacement services by a firm selected by the
Company at its expense in an amount not to exceed the lesser of $50,000 or 10%
of the Executive’s Base Salary.

     Notwithstanding the foregoing, if the Executive terminates his employment
for Good Reason due to the relocation of the Executive’s principal place of
work, as set forth in Section 9(f)(iii), in lieu of payments and benefits set
forth under Section 9(b)(i), (ii), (iii), (iv), (v) and (vi), the Executive
shall be entitled to receive (A) the compensation and benefits provided under
Sections 9(b)(i), (ii) and (iii) for a maximum period of twelve (12) months and
under Section 9(b)(v), as provided in such provision and (B) a pro rata portion
of the Executive’s LTPP Target Award Opportunity, if any, for the Company’s
fiscal year during which the Executive’s termination occurs (but not for any
later years) payable in accordance with the then existing terms of such cash
incentive compensation, which shall not be payable until the Compensation
Committee has determined that any incentive targets have been achieved and the
subsequent designated payout has arrived.

6



--------------------------------------------------------------------------------



 



            (c)     Termination by Death or Disability. If the Executive dies or
becomes Disabled, as defined in Section 9(e), prior to the expiration of the
Employment Term, the Executive’s employment will terminate and the Executive, or
in the case of death, the Executive’s beneficiary, or if none, the Executive’s
estate, shall be entitled to:

         (i)     in the case of Disability, receive an amount equal to twelve
(12) months Base Salary payable through periodic payments with the same
frequency as the Company’s payroll schedule or in the event of the Executive’s
death, receive an amount equal to twelve (12) months Base Salary following
termination due to the Executive’s death;

         (ii)     in the case of Disability, continue participation in any
health care and life plans for a period of twelve (12) months or in the event of
the Executive’s death, receive any health care benefits under the terms of the
Employee Plans; and

         (iii)     receive a pro rata portion of the Executive’s Bonus Award and
LTPP Target Award Opportunity, if any, for the Company’s fiscal year during
which the Executive’s death or Disability occurs (but not for any later years)
payable in accordance with the then existing terms of such cash incentive
compensation, which shall not be payable until the Compensation Committee has
determined that any incentive targets have been achieved and the subsequent
designated payout has arrived; and

         (iv)     accelerated vesting of any unvested deferred shares,
restricted shares and stock options and exercise of any unexercised vested stock
options for a period of twelve (12) months following termination due to the
Executive’s death or Disability, and to the extent not awarded, the remaining
tranches of the Deferred Shares Award shall be awarded effective immediately
prior to the termination of the Executive’s employment and any unvested portions
of each tranche of the Deferred Shares Award shall immediately vest and become
nonforfeitable;

provided, however, if the Executive also becomes entitled to receive benefits
under a long-term disability plan (“LTD Plan”) now or hereafter paid for by the
Company, then the Executive’s disability benefits under Section 9(c)(i)
(calculated on a monthly basis) shall be reduced by the amount of the benefits
paid under such LTD Plan.

            (d)     Cause. For purposes of this Agreement, “Cause” shall mean:

         (i)     any act or omission constituting a material breach by the
Executive of any provisions of this Agreement or the willful failure by the
Executive to perform his duties hereunder (other than any such failure resulting
from the Executive’s Disability), after demand for performance is delivered by
the Company that identifies the manner in which the Company believes the
Executive has not performed his duties, if, within thirty (30) days of such
demand, the Executive fails to cure any such failure capable of being cured;

7



--------------------------------------------------------------------------------



 



         (ii)     any intentional act or misconduct materially injurious to the
Company or any Subsidiary, financial or otherwise, or the misappropriation,
fraud, embezzlement or conversion by the Executive of the Company’s or any of
its Subsidiary’s property in connection with the Executive’s duties or in the
course of the Executive’s employment with the Company;

         (iii)     the conviction or plea of no contest of the Executive for any
felony or the indictment of the Executive for any felony involving fraud, moral
turpitude, embezzlement or theft in connection with the Executive’s duties or in
the course of the Executive’s employment with the Company;

         (iv)     the commission of any intentional or knowing violation of any
antifraud provision of the federal or state securities laws or the Board
reasonably believes that the Executive has committed any of the acts referred to
in this Section 9(d)(iv);

         (v)     there is a final, non-appealable order in a proceeding before a
court of competent jurisdiction or a final order in an administrative proceeding
finding that the Executive committed any willful misconduct or criminal activity
(excluding traffic violations or other minor offenses) which commission is
materially inimical to the interests of the Company or any Subsidiary, whether
for his personal benefit or in connection with his duties for the Company or any
Subsidiary;

         (vi)     current alcohol or prescription drug abuse affecting work
performance;

         (vii)     current illegal use of drugs; or

         (viii)     violation of the Company’s Code of Corporate Conduct.

     For purposes of this Agreement, no act or failure to act on the part of the
Executive shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company.

            (e)      Disability. For purposes of this Agreement, “Disability” or
“Disabled” shall mean:

         (i)     the Executive’s incapacity due to physical or mental illness to
substantially perform his duties and the essential functions of his position,
with or without reasonable accommodation, on a full-time basis for at least six
(6) months in any 12-month period as determined by the Board in its reasonable
discretion, and within thirty (30) days after a notice of termination is
thereafter given by the Company, the Executive shall not have returned to the
full-time performance of the Executive’s duties; or

8



--------------------------------------------------------------------------------



 



         (ii)      the Executive becomes eligible to receive benefits under the
Company’s LTD Plan;

provided, however, if the Executive shall not agree with a determination to
terminate his employment because of Disability, the question of the Executive’s
disability shall be subject to the certification of a qualified medical doctor
agreed to by the Company and the Executive. The costs of such qualified medical
doctor shall be paid for by the Company.

            (f)     Good Reason. For purposes of this Agreement, “Good Reason”
shall mean:

         (i)     the Company’s material breach of this Agreement (after failure
to cure in thirty (30) days);

         (ii)     a reduction in the Executive’s Base Salary or Target Bonus
opportunity, as set forth in Section 4(b)(ii) (that is not in either case agreed
to by the Executive) as compared to the corresponding circumstances in place on
the Effective Date; or

         (iii)      relocation of the Executive’s principal place of work more
than thirty (30) miles without the Executive’s consent.

            (g)     No Mitigation Obligation. The Executive will not be required
to mitigate the amount of any payment made pursuant to Section 9 of this
Agreement by seeking other employment or otherwise. Except as otherwise provided
by applicable law, the Executive’s coverage under the Company’s welfare benefit
plans will terminate when the Executive becomes eligible for coverage under any
employee benefit plan made available by another employer and covering the same
type of benefits. The Executive shall notify the Company within thirty (30) days
after becoming eligible for coverage of any such benefits.

            (h)     Forfeiture. Notwithstanding the foregoing, any right of the
Executive to receive termination payments and benefits hereunder shall be
forfeited to the extent of any amounts payable after any breach of Section 10,
11, 12, 13 or 15 by the Executive.

     10.     Confidential Information; Statements to Third Parties.

            (a)     During the Employment Term and on a permanent basis upon and
following termination of the Executive’s employment, the Executive acknowledges
that:

         (i)     all information, whether reduced to writing (or in a form from
which information can be obtained, translated, or derived into reasonably usable
form) or maintained in the mind or memory of the Executive and whether compiled
or created by the Company, any of its Subsidiaries or any affiliates of the
Company or its Subsidiaries (collectively, the “Company Group”), which derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from the disclosure or use
of such information, of a proprietary, private, secret or confidential nature
concerning the Company Group’s business, business

9



--------------------------------------------------------------------------------



 



relationships or financial affairs (collectively, “Proprietary Information”)
shall be the exclusive property of the Company Group, and by way of
illustration, but not limitation, shall include inventions, products, processes,
methods, techniques, formulas, compositions, compounds, projects, developments,
sales strategies, plans, research data, clinical data, financial data, personnel
data, computer programs, customer and supplier lists, trade marks, service
marks, copyrights (whether registered or unregistered), artwork, and contacts at
or knowledge of customers or prospective customers of the Company Group; and

         (ii)     the Proprietary Information of the Company Group gained by the
Executive during the Executive’s association with the Company Group was or will
be developed by and/or for the Company Group through substantial expenditure of
time, effort and money and constitutes valuable and unique property of the
Company Group and that reasonable efforts have been put forth by the Company
Group to maintain the secrecy of its Proprietary Information, that such
Proprietary Information is and will remain the sole property of the Company
Group, and that any retention or use by the Executive of Proprietary Information
after the termination of the Executive’s services for the Company Group will
constitute a misappropriation of the Company Group’s Proprietary Information.

            (b)     The Executive further acknowledges and agrees that he will
take all affirmative steps reasonably necessary or required by the Company to
protect the Proprietary Information from inappropriate disclosure during and
after his employment with the Company.

            (c)     The Executive further agrees that all files, letters,
memoranda, reports, records, data, sketches, drawings, laboratory notebooks,
program listings, or other written, photographic, electronic, or other tangible
material containing or constituting Proprietary Information, whether created by
the Executive or others, which shall come into his custody or possession,
regardless of medium, shall be and are the exclusive property of the Company to
be used by him only in the performance of his duties for the Company. All such
materials or copies thereof and all tangible things and other property of the
Company Group in the Executive’s custody or possession shall be delivered to the
Company (to the extent the Executive has not already returned) in good
condition, on or before five (5) business days subsequent to the earlier of:
(i) a request by the Company or (ii) the Executive’s termination of employment
for any reason or Cause, including for nonrenewal of this Agreement, Disability,
termination by the Company or termination by the Executive. After such delivery,
the Executive shall not retain any such materials or portions or copies thereof
or any such tangible things and other property and shall execute any statements
or affirmations of compliance under oath that the Company may require.

            (d)     The Executive further agrees that his obligation not to
disclose or to use information and materials of the types set forth in
Sections 10(a), 10(b) and 10(c) above, and his obligation to return materials
and tangible property, set forth in Section 10(c) above, also extends to such
types of information, materials and tangible property of customers of the
Company Group, consultants for the Company Group, suppliers to the Company
Group, or other third parties who may have disclosed or entrusted the same to
the Company Group or to the Executive.

10



--------------------------------------------------------------------------------



 



            (e)     The Executive further acknowledges and agrees that he will
continue to keep in strict confidence, and will not, directly or indirectly, at
any time, disclose, furnish, disseminate, make available, use or suffer to be
used in any manner any Proprietary Information of the Company Group without
limitation as to when or how the Executive may have acquired such Proprietary
Information and that he will not disclose any Proprietary Information to any
person or entity other than appropriate employees of the Company or use the same
for any purposes (other than in the performance of his duties as an employee of
the Company) without written approval of the Board, either during or after his
employment with the Company.

            (f)     Further the Executive acknowledges that his obligation of
confidentiality will survive, regardless of any other breach of this Agreement
or any other agreement, by any party hereto, until and unless such Proprietary
Information of the Company Group has become, through no fault of the Executive,
generally known to the public. In the event that the Executive is required by
law, regulation, or court order to disclose any of the Company Group’s
Proprietary Information, the Executive will promptly notify the Company prior to
making any such disclosure to facilitate the Company seeking a protective order
or other appropriate remedy from the proper authority. The Executive further
agrees to cooperate with the Company in seeking such order or other remedy and
that, if the Company is not successful in precluding the requesting legal body
from requiring the disclosure of the Proprietary Information, the Executive will
furnish only that portion of the Proprietary Information that is legally
required, and the Executive will exercise all legal efforts to obtain reliable
assurances that confidential treatment will be accorded the Proprietary
Information.

            (g)     The Executive’s obligations under this Section 10 are in
addition to, and not in limitation or preemption of, all other obligations of
confidentiality which the Executive may have to the Company under the Company’s
policies, general legal or equitable principles or statutes and which will
remain in full force and effect following the termination of the Executive’s
employment.

            (h)     During the Employment Term and following his termination of
employment:

         (i)     the Executive shall not, directly or indirectly, make or cause
to be made any statements to any third parties criticizing or disparaging the
Company Group or commenting on the character or business reputation of the
Company Group. The Executive further hereby agrees that, without the prior
written consent of the Board, unless otherwise required by law, the Executive
shall not (A) publicly comment in a manner adverse to the Company Group
concerning the status, plans or prospects of the business of the Company Group
or (B) publicly comment in a manner adverse to the Company Group concerning the
status, plans or prospects of any existing, threatened or potential claims or
litigation involving the Company Group; and

         (ii)     the Company shall comply with its policies regarding public
statements with respect to the Executive;

11



--------------------------------------------------------------------------------



 



provided, however, that nothing herein shall be interpreted to preclude honest
and good faith reporting by the Executive to appropriate Company or legal
enforcement authorities.

         (i)     The Executive acknowledges and agrees that a violation of the
foregoing provisions of this Section 10 that results in material detriment to
the Company Group would cause irreparable harm to the Company Group, and that
the Company’s remedy at law for any such violation would be inadequate. In
recognition of the foregoing, the Executive agrees that, in addition to any
other relief afforded by law or this Agreement, including damages sustained by a
breach of this Agreement and any forfeitures under Section 9(h), and without the
necessity or proof of actual damages, the Company shall have the right to
enforce this Agreement by specific remedies, which shall include, among other
things, temporary and permanent injunctions, it being the understanding of the
undersigned parties hereto that damages, the forfeitures described above and
injunctions shall all be proper modes of relief and are not to be considered as
alternative remedies.

     11.     Non-Competition. In consideration of the Company entering into this
Agreement, and in particular, the awards of Deferred Shares under
Section 4(c)(ii), for a period commencing on the Effective Date and for a period
ending twenty-four (24) months after the Executive’s termination of employment
for any reason or Cause, including for nonrenewal of this Agreement, Disability,
termination by the Company or termination by the Executive:

            (a)     the Executive hereby covenants and agrees that he shall not,
directly or indirectly, individually or on behalf of any other person or entity
do or suffer any of the following, engage or be interested in (whether as owner,
stockholder, investor, partner, lender, consultant, employee, agent, director or
otherwise) in any business, activity or enterprise which is then competing with
or planning to compete with the business of any division or operation of the
Company Group within any United States territory or state in which the Company
Group is conducting the business of providing wireless local area network (e.g.,
“802.11” or “Wi-Fi” wireless services) or any other business authorized by the
Federal Communications Commission (“FCC”) to provide “commercial mobile radio
service” as that term is defined by the FCC (47 C.F.R. § 20.3), (the
“Territory”), provided, however, that the Executive’s ownership of less than one
percent (1%) of any class of stock in a publicly traded corporation shall not be
deemed a breach of this Section 11; and;

            (b)     the Executive acknowledges that due to his unique and
special contributions to the Company Group in his position as specified in
Section 3, he will be privy to and/or responsible for Proprietary Information
generated by the Company Group, so that his employment in any capacity for a
competing business will create an unreasonable and real risk of disclosure,
inevitable or otherwise, of Proprietary Information. The Executive further
acknowledges that due to his talents, skills and experience, the restrictions
contained herein are reasonable and will not deprive him of his ability to
obtain commensurate employment or work in a non-competing business activity or
enterprise, and will not impose an undue hardship on him.

     12.     Non-Solicitation. In consideration of the Company entering into
this Agreement, for a period commencing on the Effective Date and for a period
ending twenty-four (24) months after the Executive’s termination of employment
for any reason or Cause, including for

12



--------------------------------------------------------------------------------



 



nonrenewal of this Agreement, Disability, termination by the Company or
termination by the Executive, the Executive hereby covenants and agrees that he
shall not, directly or indirectly, individually or on behalf of any other person
or entity do or suffer any of the following:

            (a)     hire or employ or assist in hiring or employing any person
who has been an employee, representative or agent of any member of the Company
Group at any time during the Executive’s employment or solicit, aid, induce or
attempt to solicit, aid, induce or persuade, directly or indirectly, such person
to leave his or his employment with any member of the Company Group to accept
employment with any other person or entity;

            (b)     directly or indirectly induce any person who is an employee,
officer or agent of the Company Group, or any of its affiliated, related or
subsidiary entities to terminate such relationship; or

            (c)     solicit any customer of the Company Group, or any person or
entity whose business the Company Group had solicited during the one hundred and
eighty (180) day period prior to termination of the Executive’s employment,
within the Territory for purposes of business which is competitive to the
Company Group.

            (d)     For purposes of this Section 12, the term “solicit or
persuade” includes, but is not limited to, (i) initiating communications with an
employee of the Company Group relating to possible employment, (ii) offering
bonuses or additional compensation to encourage an employee of the Company Group
to terminate his or her employment, and (iii) referring employees of the Company
Group to personnel or agents employed by competitors, suppliers or customers of
the Company Group.

     13.     Developments.

            (a)     The Executive acknowledges and agrees that he will make full
and prompt disclosure to the Company of all inventions, improvements,
discoveries, methods, developments, software, mask works, and works of
authorship, whether patentable or copyrightable or not, (i) which relate to the
Company’s business and have heretofore been created, made, conceived or reduced
to practice by the Executive or under his direction or jointly with others, and
not assigned to prior employers, or (ii) which have utility in or relate to the
Company’s business and are created, made, conceived or reduced to practice by
the Executive or under his direction or jointly with others during his
employment with the Company, whether or not during normal working hours or on
the premises of the Company (all of the foregoing of which are collectively
referred to in this Agreement as “Developments”).

            (b)     The Executive further agrees to assign and does hereby
assign to the Company (or any person or entity designated by the Company) all of
the Executive’s rights, title and interest worldwide in and to all Developments
and all related patents, patent applications, copyrights and copyright
applications, and any other applications for registration of a proprietary
right. However, this Section 13(b) shall not apply to Developments that the
Executive developed entirely on his own time without using the Company’s
equipment, supplies, facilities, or trade secret information and that does not,
at the time of conception or reduction to practice, have utility in or relate to
the Company’s business, or actual or demonstrably anticipated research or

13



--------------------------------------------------------------------------------



 



development. The Executive understands that, to the extent this Agreement shall
be construed in accordance with the laws of any state or country which precludes
a requirement in an employee agreement to assign certain classes of inventions
made by an employee, this Section 13(b) shall be interpreted not to apply to any
invention which a court rules or the Company agrees falls within such classes.

            (c)     The Executive further agrees to cooperate fully with the
Company, both during and after his employment with the Company, with respect to
the procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and other countries)
relating to Developments; provided, however, that the Executive shall not be
required to incur or pay any costs or expenses in connection with the rendering
of such cooperation. The Executive will sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights, and powers of attorney, and
do all things that the Company may reasonably deem necessary or desirable in
order to protect its rights and interests in any Development.

            (d)     The Executive further acknowledges and agrees that if the
Company is unable, after reasonable effort, to secure the Executive’s signature
on any such papers, any executive officer of the Company shall be entitled to
execute any such papers as the Executive’s agent and attorney-in-fact, and the
Executive hereby irrevocably designates and appoints each executive officer of
the Company as his agent and attorney-in-fact to execute any such papers on the
Executive’s behalf, and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interests in any
Development, under the conditions described in this sentence.

     14.     Remedies. The Executive and the Company agree that the covenants
contained in Sections 10, 11, 12 and 13 are reasonable under the circumstances,
and further agree that if in the opinion of any court of competent jurisdiction
any such covenant is not reasonable in any respect, such court will have the
right, power and authority to sever or modify any provision or provisions of
such covenants as to the court will appear not reasonable and to enforce the
remainder of the covenants as so amended. The Executive acknowledges and agrees
that the remedy at law available to the Company for breach of any of the
Executive’s obligations under Sections 10, 11, 12 and 13 would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, the Executive acknowledges, consents
and agrees that, in addition to any other rights or remedies that the Company
may have at law, in equity or under this Agreement, upon adequate proof of the
Executive’s violation of any such provision of this Agreement, the Company will
be entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage. Without limiting the applicability of this Section 14 or in any
way affecting the right of the Company to seek equitable remedies hereunder, in
the event that the Executive breaches any of the provisions of Sections 10, 11,
12 or 13 or engages in any activity that would constitute a breach save for the
Executive’s action being in a state where any of the provisions of Sections 10,
11, 12, 13 or this Section 14 is not enforceable as a matter of law, then the
Company’s obligation to pay any remaining severance compensation and benefits
that has not already been paid to Executive pursuant to Section 9 shall be
terminated and within ten (10) days of notice of such termination of payment,
the Executive shall return all severance compensation and the value of such
benefits,

14



--------------------------------------------------------------------------------



 



including the value of the Deferred Shares Award, or profits derived or received
from such benefits.

     15.     Continued Availability and Cooperation.

            (a)     In the event of termination of the Executive’s employment,
the Executive shall cooperate fully with the Company and with the Company’s
counsel in connection with any present and future actual or threatened
litigation or administrative proceeding involving the Company that relates to
events, occurrences or conduct occurring (or claimed to have occurred) during
the period of the Executive’s employment by the Company. This cooperation by the
Executive will include, but not be limited to:

         (i)     making himself reasonably available for interviews and
discussions with the Company’s counsel as well as for depositions and trial
testimony;

         (ii)     if depositions or trial testimony are to occur, making himself
reasonably available and cooperating in the preparation therefor as and to the
extent that the Company or the Company’s counsel reasonably requests;

         (iii)     refraining from impeding in any way the Company’s prosecution
or defense of such litigation or administrative proceeding; and

         (iv)     cooperating fully in the development and presentation of the
Company’s prosecution or defense of such litigation or administrative
proceeding.

            (b)     The Executive will be reimbursed by the Company for
reasonable travel, lodging, telephone and similar expenses, as well as
reasonable attorneys’ fees (if independent legal counsel is necessary), incurred
in connection with any cooperation, consultation and advice rendered under this
Agreement after the Executive’s termination of employment. The Executive shall
not unreasonably withhold the Executive’s availability for such cooperation,
consultation and advice.

     16.     Dispute Resolution.

            (a)     Any dispute between the parties under this Agreement will be
resolved (except as provided below) through informal arbitration by a single
arbitrator selected under the rules of the American Arbitration Association for
arbitration of employment disputes conducted in Fairfax County, Virginia. Each
party will be entitled to present evidence and argument to the arbitrator. The
arbitrator will have the right only to interpret and apply the provisions of
this Agreement and may not change any of its provisions, except as expressly
provided in Section 23 and only in the event the Company has not brought an
action in a court of competent jurisdiction to enforce the covenants in
Sections 10, 11, 12 or 13. The arbitrator will permit reasonable pre-hearing
discovery of facts, to the extent necessary to establish a claim or a defense to
a claim, subject to supervision by the arbitrator. The determination of the
arbitrator will be conclusive and binding upon the parties and judgment upon the
same may be entered in any court having jurisdiction thereof. The arbitrator
will give written notice to the parties stating the arbitrator’s determination,
and will furnish to each party a signed copy of such determination. The expenses
of arbitration will be borne equally by the Company and the Executive or as the
arbitrator

15



--------------------------------------------------------------------------------



 



equitably determines consistent with the application of state or federal law;
provided, however, that the Executive’s share of such expenses will not exceed
the maximum permitted by law. Any arbitration or action pursuant to this
Section 16 will be governed by and construed in accordance with the substantive
laws of the Commonwealth of Virginia and, where applicable, federal law, without
giving effect to the principles of conflict of laws of such Commonwealth.

            (b)     Notwithstanding Section 16(a), the Company will not be
required to seek or participate in arbitration regarding any actual or
threatened breach of the Executive’s covenants in Sections 10, 11, 12 or 13, but
may pursue its remedies, including injunctive relief, for such breach in a court
of competent jurisdiction in Fairfax County, Virginia, or in the sole discretion
of the Company, in a court of competent jurisdiction where the Executive has
committed or is threatening to commit a breach of the Executive’s covenants, and
no arbitrator may make any ruling inconsistent with the findings or rulings of
such court.

     17.     Other Agreements. The provisions of this Agreement supersede the
provisions of the Confidentiality Agreement. No agreements other than the
agreements evidencing any grants of stock options, deferred shares and
restricted shares or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. To the extent there is a Change
of Control (as defined in the Change of Control Plan) of the Company, severance
compensation and benefits payable under this Agreement upon a termination of the
Executive’s employment will be reduced dollar for dollar (but not below zero) by
any severance compensation and benefits payable under the Change of Control
Plan, it being the intent that the Executive receive the greatest of the
compensation and benefits provided under the Change of Control Plan or this
Agreement. Notwithstanding the foregoing, to the extent there is a Change of
Control (as defined in the Change of Control Plan), for the purpose of reducing
the severance compensation and benefits payable under this Agreement, severance
compensation and benefits payable under the Plan shall not include any Retention
Bonus (as defined in the Change of Control Plan) paid or payable to the
Executive pursuant to the terms of the Change of Control Plan.

     18.     Indemnification. The Company shall, to the fullest extent to which
it is empowered to do so by the General Corporation Law of Delaware, or any
other applicable laws, as from time to time in effect, and in the manner therein
provided, indemnify and hold harmless the Executive, through the duration of the
Employment Term and all statutory periods during which any such claim may be
brought or asserted, from and against any actual, threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise, to which the Executive is or is threatened to be
made a party by reason of the fact that he is or was a director, officer,
employee or agent of the Company. The Executive will be further covered by the
indemnification and limitations on liability of officers and directors provided
under the Company’s Certificate of Incorporation and By-laws and any separate
agreement between the Company and the Executive and/or any officers and
directors indemnification insurance policy now or hereafter paid for by the
Company.

     19.      Withholding of Taxes. The Company may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes as the
Company is required to withhold pursuant to any law or government regulation or
ruling.

16



--------------------------------------------------------------------------------



 



     20.     Successors and Binding Agreement.

            (a)     The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company, except that the Company may assign and transfer this Agreement
and delegate its duties thereunder to a wholly owned Subsidiary.

            (b)     This Agreement will inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and legatees.

            (c)     This Agreement is personal in nature and neither of the
parties hereto shall, without the consent of the other, assign, transfer or
delegate this Agreement or any rights or obligations hereunder except as
expressly provided in Sections 20(a) and 20(b). Without limiting the generality
or effect of the foregoing, the Executive’s right to receive payments hereunder
will not be assignable, transferable or delegable, whether by pledge, creation
of a security interest, or otherwise, other than by a transfer by the
Executive’s will or by the laws of descent and distribution and, in the event of
any attempted assignment or transfer contrary to this Section 20(c), the Company
shall have no liability to pay any amount so attempted to be assigned,
transferred or delegated.

     21.     Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five (5) business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three (3) business days after having been sent by
a nationally recognized overnight courier service such as Federal Express or
UPS, addressed to the Company (to the attention of the Senior Vice President and
General Counsel of the Company) at its principal executive offices and to the
Executive at his principal residence, or to such other address as any party may
have furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt.

     22.     Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the Commonwealth of Virginia, without giving effect
to the principles of conflict of laws of such Commonwealth.

17



--------------------------------------------------------------------------------



 



     23.     Validity/Severability. If any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances will not
be affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal. To the extent any provisions held to be
invalid, unenforceable or otherwise illegal cannot be reformed, such provisions
are to be stricken herefrom and the remainder of this Agreement will be binding
on the parties and their successors and assigns as if such invalid or illegal
provisions were never included in this Agreement from the first instance.

     24.     Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties’ respective rights and obligations under Sections 10, 11,
12, 13, 14, 15, 16 and 18 will survive any termination or expiration of this
Agreement or the termination of the Executive’s employment for any reason
whatsoever.

     25.     Representations.

            (a)     The Executive hereby represents that he is not subject to
any restriction of any nature whatsoever on his ability to enter into this
Agreement or to perform his duties and responsibilities hereunder, including,
but not limited to, any covenant not to compete with any former employer, any
covenant not to disclose or use any non-public information acquired during the
course of any former employment or any covenant not to solicit any customer of
any former employer.

            (b)     The Executive hereby represents that, except as he has
disclosed in writing to the Company, he is not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of the Executive’s employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party.

            (c)     The Executive further represents that, to the best of his
knowledge, his performance of all the terms of this Agreement and as an employee
of the Company does not and will not breach any agreement with another party,
including without limitation any agreement to keep in confidence proprietary
information, knowledge or data the Executive acquired in confidence or in trust
prior to his employment with the Company, and that he will not knowingly
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.

     26.     Amendment; Waiver. This Agreement may not be modified, amended or
waived in any manner except by an instrument in writing signed by both parties
hereto. No waiver by either party hereto at any time of any breach by the other
party hereto or compliance with any condition or provision of this Agreement to
be performed by such other party will be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

18



--------------------------------------------------------------------------------



 



     27.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

     28.     Headings. Unless otherwise noted, the headings of sections herein
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
an officer pursuant to the authority of its Board, and the Executive has
executed this Agreement, as of the day and year first written above.

            NEXTEL COMMUNICATIONS, INC.
      By:   /s/ Timothy M. Donahue                                        
Title: President and Chief Executive Officer                      /s/ William G.
Arendt                                                         William G.
Arendt           

19